TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-01-00412-CV



                                  Javier Rodriguez, Appellant

                                                 v.

                  Texas Workers’ Compensation Insurance Fund, Appellee




    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
         NO. 98-04525, HONORABLE DARLENE BYRNE, JUDGE PRESIDING




PER CURIAM

               Because Javier Rodriguez has neither paid for nor made arrangements to pay for the

clerk’s record, we will dismiss this appeal for want of prosecution. See Tex. R. App. P. 35.3 (a)(2).

               The Clerk of this Court received appellant’s Notice of Appeal on July 12, 2001.

Appellant was requested in writing to complete and file a docketing statement in this Court. See id.

5 and 32.1. The clerk’s record was due to be filed in this Court on July 3, 2001. Notice was received

from the district clerk’s office on August 2, 2001, that the clerk’s record had not been paid for and

no arrangements for payment had been made.

               By letter dated August 6, 2001, appellant was requested to submit a status report

regarding this matter by August 16, 2001, and was advised that failure to respond to this request

would result in this appeal being dismissed for want of prosecution. Appellant has failed to respond
to this request, has failed to pay his filing fee or make arrangements for payment and has failed to file

a docketing statement.

                Accordingly, we dismiss the appeal for want of prosecution on our own motion.

See id. 42.3 (b).



Before Chief Justice Aboussie, Justices B. A. Smith and Puryear

Dismissal for Want of Prosecution

Filed: October 18, 2001

Do Not Publish




                                                   2